Exhibit 10.1

 

NOTE EXTENSION AGREEMENT

 

This Note Extension Agreement (this “Agreement”) is dated as of May __, 2017
between Truli Media Group, Inc., a Delaware corporation (the “Company”), and
each of the investors identified on the signature pages hereto (including their
respective successors and assigns, each, a “Investor,” and collectively, the
“Investors”).

 

WHEREAS, the Company sold to each Investor and each Investor, severally and not
jointly, purchased from the Company a convertible promissory note (the “Note”)
(the Note and the securities into which each is convertible or exercisable, as
applicable, the “Securities”); and

 

WHEREAS, the Principal Amount outstanding under the Notes was payable in cash on
April 8, 2017; and

 

WHEREAS, the Company desires to extend the Maturity Date of the Notes and each
Investor desires, severally and not jointly, to extend such Maturity Date
subject to the terms and conditions contained herein.

 

NOW THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and theInvestors agree as
follows:

 

1.                  Definitions. All capitalized terms not defined herein shall
have the definition contained in the Notes.

 

2.                  Extension of Maturity Date. The Principal Amount outstanding
plus accrued and unpaid interest under the Notes shall be payable in cash on the
earlier of: (i) October 8, 2017 (the “New Maturity Date”) or (ii) the occurrence
of an Event of Default.

 

3.                  Interest Rate. Each Note will continue to bear interest at
the rate of 10% per annum (the “Interest Rate”) until paid in full or converted
as provided in such Note.

 

4.                  Conversion. The Investor shall have the right to convert the
Notes prior to the New Maturity Date.

 

5.                  Prepayment. The Company shall not have the right to prepay
the Notes.

 

6.                  No Other Changes to Notes. All provisions of the Notes not
expressly modified or amended by the terms contained herein shall remain in full
force and effect.

 

7.                  Waiver by Investors. Subject to the terms and conditions of
this Agreement, the Investors hereby waive all prior and currently existing
Events of Default with respect to the Notes.

 

8.                  Counterparts. This Agreement may be executed in counterparts
and by facsimile, each of which shall be deemed an original, but all of which,
taken together, shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



 

 



 

Company Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  TRULI MEDIA GROUP, INC.       By:     Name:     Title:  

 



 2 

 



 

Investor Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  [PURCHASER]         By:       Name:     Title:

 

 

3



 

 